214 F.2d 351
Opal Henrietta SIMMINGTON, Appellant,v.UNITED STATES of America.
No. 15106.
United States Court of Appeals Eighth Circuit.
June 30, 1954.

1
Appeal from the United States District Court for the Western District of Arkansas.


2
Ben Shaver and Boyd Tackett, Texarkana, Ark., for appellant.


3
Charles W. Atkinson, U.S. Atty., Fort Smith, Ark., for appellant.


4
Appeal from District Court dismissed, without taxation of costs in favor of either of the parties, on stipulation of counsel.